Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,31,37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In Remarks of 6/21/22, page 11, applicant asserted that ‘[t]he inventive concept of the presently claimed invention is that a potential time window for the R-waves for each of the number of cardiac cycles is determined using a signal from a mechanical sensor, acoustic sensor or microphone’.  However, Shin teaches determining a window in which an R peak is detected, using heart sound signals; see at least ¶36-38.  


Claim Rejections - 35 USC § 103
Claim(s) 1-7,9,29,30,31,37,38,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373).

1. (Currently Amended) A method of obtaining an electrocardiogram for a subject, the method
comprising:
receiving electrical signals from at least two sensors, the at least two sensors
including at least two electrodes, in which all of the at least two electrodes
are head-mounted electrodes; (see at least abstract and figures 1a-1c of Lisy)
analyzing said electrical signals over a plurality of cardiac cycles to derive a
composite electrocardiogram with shape and timing information for each of
P-, Q-, R-, S- and T-waves available for the subject; (Lisy teaches analyzing ECG waveforms for peaks and interpeak distances; see at l east col. 51:60 to col. 52:4. Although Lisy is considered to teach analyzing all peaks (PQRST),Jonnada is used by the examiner to more explicitly teach the commonality of analyzing the PQRST portions of the ECG, see at least ¶34,35,46,50,52.  Further, at least ¶39,51 of Jonnada teaches taking an average of a set of samples; such average is considered to be a composite ECG.  As stated therein, such averaging reduces noise, resulting in a corrected ECG.  It would have been obvious to analyze such portions of the ECG since it is well known that analysis reveals various health conditions of the patient, and taking an average or composite would smooth out the signal and help remove outliers that corrupt the signal)
wherein analyzing said electrical signals comprises:
determining locations of R-waves in the electrical signals corresponding to
plural cardiac cycles:
based on the R-wave locations, aligning multiple sets of data samples, each
set of data samples corresponding to a cardiac cycle; and
combining the multiple data samples over the plural cardiac cycles to
resolve any P-, Q-, S- and T-waves in the received electrical signals; (Lisy is silent as to locating R waves.  However, Jonnada teaches locating R waves, see at least ¶41,42.  It would have been obvious to locate R waves since heart rate and other parameters can be sensed using the R waves, and aligning the R waves would align the rest of the signals so that a proper composite or average signal can be obtained, resulting in a signal with less noise, as taught in Jonnada.)
wherein the at least two sensors include the at least two electrodes and at least one
non-electrode sensor, wherein the at least one non-electrode sensor
comprises at least one mechanical sensor, acoustic sensor or microphone,
and a potential time window for the R-waves for each of the plurality of
cardiac cycles is determined using a signal from the at least one non-
electrode sensor.  (Lisy teaches non-electrodes sensors; see at least columns 25-35.  However, Lisy is silent as to determining a potential time window for the R waves.  Shin teaches using a non-electrode sensor, see abstract which teaches a sound sensor; which is considered to be an acoustic sensor or microphone since such sensors are commonly used to detect sound.  Shin also teaches determining a potential time window for the R waves using the sound sensor, see at least ¶36-39.  It would have been obvious to use the non-electrode sensor of Shin with the device of Lisy since it would allow for accurate detection of the R wave in a well known manner, ¶45.)



31. (Currently Amended) A processing module for obtaining an electrocardiogram of a subject,
configured to:
receive electrical signals from at least two sensors, the at least two sensors including
at least two electrodes, in which the at least two electrodes are all head-
mounted electrodes; (see at least abstract and figures 1a-1c of Lisy)

analyze said electrical signals to resolve shape and timing information for each of
P-, Q-, R-, S- and T-waves available for the subject over a number of cardiac
cycles, to derive a composite electrocardiogram; (Lisy teaches analyzing ECG waveforms for peaks and interpeak distances; see at least col. 51:60 to col. 52:4. Although Lisy is considered to teach analyzing all peaks (PQRST),Jonnada is used by the examiner to more explicitly teach the commonality of analyzing the PQRST portions of the ECG, see at least ¶34,35,46,50,52.  Further, at least ¶39,51 of Jonnada teaches taking an average of a set of samples; such average is considered to be a composite ECG.  As stated therein, such averaging reduces noise, resulting in a corrected ECG.  It would have been obvious to analyze such portions of the ECG since it is well known that analysis reveals various health conditions of the patient, and taking an average or composite would smooth out the signal and help remove outliers that corrupt the signal)
wherein analyzing said electrical signals comprises:
determining locations of R-waves in the electrical signals corresponding to
plural cardiac cycles:
based on the R-wave locations, aligning multiple sets of data samples, each
set of data samples corresponding to a cardiac cycle; and
combining the multiple data samples over the plural cardiac cycles to
resolve any P-, Q-, S- and T-waves in the received electrical signals;
(Lisy is silent as to locating R waves.  However, Jonnada teaches locating R waves, see at least ¶41,42.  It would have been obvious to locate R waves since heart rate and other parameters can be sensed using the R waves, and aligning the R waves would align the rest of the signals so that a proper composite or average signal can be obtained, resulting in a signal with less noise, as taught in Jonnada.)

wherein the at least two sensors include the at least two electrodes and at least one
non-electrode sensor, wherein the at least one non-electrode sensor
comprises at least one mechanical sensor, acoustic sensor or microphone,
and a potential time window for the R-waves for each of the plurality of
cardiac cycles is determined using a signal from the at least_one_non-
electrode sensor. (Lisy teaches non-electrodes sensors; see at least columns 25-35.  However, Lisy is silent as to determining a potential time window for the R waves.  Shin teaches using a non-electrode sensor, see abstract which teaches a sound sensor; which is considered to be an acoustic sensor or microphone since such sensors are commonly used to detect sound.  Shin also teaches determining a potential time window for the R waves using the sound sensor, see at least ¶36-39.  It would have been obvious to use the non-electrode sensor of Shin with the device of Lisy since it would allow for accurate detection of the R wave in a well known manner, ¶45.)


37. (Currently Amended) A method of obtaining an electrocardiogram for a subject, the method
comprising:
receiving electrical signals from at least three sensors, the at least three sensors
including at least three electrodes, in which all of the at least three electrodes
are positioned on a head of the subject and define a plurality of pairs of
electrodes, each pair of electrodes defining a channel signal; (see at least abstract and figures 1a-1c of Lisy.  Further, Lisy teaches using at least four electrodes, col. 50:48-55.  As mentioned supra, to make each pair a channel would have been obvious since that is what is done under normal ECG processing.  Multiple channels would produce the predictable result of giving a more complete picture of the patient’s ECG)
and
analyzing said electrical signals over a plurality of cardiac cycles to derive an
electrocardiogram with shape and timing information for each of P-, Q-, R-
, S- and T-waves available for the subject; (Lisy teaches analyzing ECG waveforms for peaks and interpeak distances; see at least col. 51:60 to col. 52:4. Although Lisy is considered to teach analyzing all peaks (PQRST),Jonnada is used by the examiner to more explicitly teach the commonality of analyzing the PQRST portions of the ECG, see at least ¶34,35,46,50,52.  Further, at least ¶39,51 of Jonnada teaches taking an average of a set of samples; such average is considered to be a composite ECG.  As stated therein, such averaging reduces noise, resulting in a corrected ECG.  It would have been obvious to analyze such portions of the ECG since it is well known that analysis reveals various health conditions of the patient, and taking an average or composite would smooth out the signal and help remove outliers that corrupt the signal)
wherein analyzing said electrical signals comprises:
determining locations of R-waves in the electrical signals corresponding to
plural cardiac cycles:
based on the R-wave locations, aligning multiple sets of data samples, each
set of data samples corresponding to a cardiac cycle; and
combining the multiple data samples over the plural cardiac cycles to
resolve any P-, Q-, S- and T-waves in the received electrical signals; (Lisy is silent as to locating R waves.  However, Jonnada teaches locating R waves, see at least ¶41,42.  It would have been obvious to locate R waves since heart rate and other parameters can be sensed using the R waves, and aligning the R waves would align the rest of the signals so that a proper composite or average signal can be obtained, resulting in a signal with less noise, as taught in Jonnada.)
and
wherein the at least three sensors include the at least three electrodes and at least
one non-electrode sensor, wherein the at least one non-electrode sensor
comprises at least one mechanical sensor, acoustic sensor or microphone,
and a potential time window for the R-waves for each of the plurality of
cardiac cycles is determined using a signal from the at least_one_non-
electrode sensor. (Lisy teaches non-electrodes sensors; see at least columns 25-35.  However, Lisy is silent as to determining a potential time window for the R waves.  Shin teaches using a non-electrode sensor, see abstract which teaches a sound sensor; which is considered to be an acoustic sensor or microphone since such sensors are commonly used to detect sound.  Shin also teaches determining a potential time window for the R waves using the sound sensor, see at least ¶36-39.  It would have been obvious to use the non-electrode sensor of Shin with the device of Lisy since it would allow for accurate detection of the R wave in a well known manner, ¶45.)

41. (New) The method of claim 1, in which the at least one non-electrode sensor is head
mounted. (at least col. 26:67 of Lisy teaches MEMS (micro electronic mechanical system) accelerometer and MEMS gyroscopes which can be head mounted)



Re claims 2-7,9,29,30,38 see office action of 3/21/22.


Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373),and further in view of Messerschmidt(2014/0051939),submitted by applicant.
See office action of 3/21/22.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373), and further in view of Messerschmidt(2014/0051939),submitted by applicant, and Furness et al (2017/0258336).
See office action of 3/21/22.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373), and further in view of Furness et al )2017/0258336).
See office action 3/21/22.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373) and Russell et al (2013/0144130).
22. (Currently Amended) The method of claim [[14]] 1, in which
a signal from the at least one non-electrode sensor is used to denoise the measured electrocardiogram.
(Lisy teaches an accelerometer, which is a mechanical sensor.  However, is silent as to denoising.  Russell teaches that it is old and well known to use acceleration signals to remove noise from another physiological signal, see at least ¶80.  It would have been obvious to use an accelerometer to remove noise from the ecg since the accelerometer will sense the motion artifacts which are also present on the ECG, and which can subsequently be subtracted from the ecg, yielding predictable results.)


Claim(s) 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373), and further in view of Kim et al (2006/0074331).
See office action of 3/21/22.


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisy et al (9,579,060), Jonnada et al (2016/0089047) and Shin et al (2006/0173373), and further in view of Farrugia et al (WO 2012/068613), submitted by applicant.
See office action of 3/21/22.


Since new rejections have been made, this office action is not made final.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin et al (2020/0196977) teaches head mounted sound sensors within the patient’s ears.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792